COURT OF APPEALS FOR THE
                        FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:         Andrew Darnell Sampy v. The State of Texas

Appellate case number:       01-16-00222-CR

Trial court case number:     1331137

Trial court:                 209th District Court of Harris County

        The State’s Exhibit 10, “Video Statement,” was admitted into evidence at
trial in the above case. This Court, acting sua sponte, requests the Harris County
District Clerk or the court reporter, if the exhibit is still in his or her possession, to
send the original of State’s Exhibit 10, “Video Statement,” to this Court. The
Clerk of this Court is directed to cooperate with the district clerk and/or court
reporter to provide for the safekeeping, transportation, and return of such exhibit.
See TEX. R. APP P. 34.6(g)(2).

         The exhibit is due in this Court no later than 10 days from the date of this
order.

         It is so ORDERED.


Judge’s signature: /s/ Terry Jennings
                    Acting individually         Acting for the Court

Date: March 14, 2017